Citation Nr: 0941250	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  00-16 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from August 1955 to 
August 1975.  He died in March 1999.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The case was remanded by the Board in 
May 2001, and again in June 2003.  The appellant subsequently 
was denied entitlement to, inter alia, service connection for 
the cause of the veteran's death in a Board decision dated in 
January 2004; she appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2005, in 
response to a Joint Motion to Remand, the Court vacated the 
Board's decision in part, and remanded this issue for 
additional development.  (The appellant's claim for 
Dependency and Indemnity Compensation (DIC) benefits under 
38 U.S.C.A. § 1318, which was denied by the Board, was not 
appealed to the Court, and therefore is not at issue here.)

The joint motion, which the Court's Order incorporated by 
reference, concluded that the RO had not complied with the 
specific requirements of the Board's May 2001 remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated).  The 
joint motion concluded that a VA physician had failed to 
adequately respond to the Board's remand orders because she 
had not indicated that the veteran's claims file had been 
reviewed, and had also failed to provide a specific opinion 
requested in the remand.  In compliance with the Court's 
Order, the Board remanded again in January 2006.  The VA 
physician provided a revised medical opinion, and the issue 
once again was returned to the Board.  

The Board remanded again in February 2008 in order to ensure 
compliance with a then-recent holding by the Court.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The notice required by 
Hupp was given in a letter to the appellant dated in April 
2008.  The case is once again before the Board for appellate 
review.  


FINDINGS OF FACT

1.  The veteran died in March 1999.

2.  The veteran's death certificate lists the immediate cause 
of death as pneumonia, due to or as a consequence of toxic 
shock syndrome.  

3.  At the time of the veteran's death he was service 
connected for degenerative disc disease of the lumbar spine; 
dysthymic disorder; probable post-concussion brain syndrome 
with cervical radiculopathy; right lower extremity 
lymphedema; arterial hypertension with history of ischemic 
attacks, dizziness, and mild renal insufficiency; tinea 
versicolor; and degenerative lipping of the cervical spine.  

4.  The disease processes leading to the veteran's death did 
not begin in service and did not otherwise develop as a 
result of his military service.  

5.  No service-connected disability caused debilitation or 
contributed to or otherwise hastened the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
2002 & Supp. 2009); 38  C.F.R. §§ 3.303, 3.304, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  In the context of a claim 
for DIC benefits, the VCAA notice must include (1) a 
statement of the disabilities, if any, for which a Veteran 
was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  See Hupp, supra, at 
352-53.  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) (Mayfield I), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in five letters dated from 
March 2002 through August 2008.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the appellant apprised her of what the evidence must show 
to establish entitlement to service connection for the cause 
of the Veteran's death, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the Veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the Veteran's behalf.  The appellant 
was also provided a statement of the disabilities for which 
the Veteran was service-connected at the time of his death.  
Hupp, supra.  The appellant was apprised of the criteria for 
award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and post-service medical 
records, and secured medical opinions in furtherance of the 
appellant's claim.  In written correspondence dated in 
October 2008, the appellant stated that she had no other 
information or evidence to submit.  VA has no duty to inform 
or assist that was unmet. 

II.  Background

The veteran died in March 1999.  His certificate of death 
indicates that he died from pneumonia due to, or as a 
consequence of, toxic shock syndrome.  The physician 
certifying the death certificate indicated that the interval 
between the onset of the fatal conditions and the veteran's 
death was days.

At the time of the veteran's death, service connection was in 
effect for low back disability evaluated as 60 percent 
disabling; dysthymic disorder evaluated as 30 percent 
disabling; residuals of a head injury with cervical 
radiculopathy evaluated as 20 percent disabling; lymphedema 
(with history of thrombophlebitis) evaluated as 20 percent 
disabling; hypertension (with history of transient ischemic 
attacks, dizziness, and renal insufficiency) evaluated as 10 
percent disabling; degenerative lipping of the cervical spine 
evaluated as 10 percent disabling; and skin disability 
evaluated as 10 percent disabling.  The combined evaluation 
for the veteran's service-connected disabilities at the time 
of his death was 90 percent.  See 38 CFR § 4.25 (2009).  

The veteran's STRs show treatment for influenza as well as 
for upper respiratory infections.  Chest X-ray studies in 
service were negative for any identified lung abnormalities.  
The STRs are negative for any complaints, finding, or 
diagnosis of pneumonia or of toxic shock syndrome.

Of record are the reports of VA examinations conducted 
between November 1975 and February 1976 that reported that 
the veteran's lungs were considered normal on examination.  
Chest X-ray studies on VA examination in February 1983 were 
negative for any pertinent abnormalities.  The reports of 
subsequent VA examinations on file are entirely negative for 
any reference to lung complaints or findings.  

On file are records from the veteran's former place of 
employment showing that he had been placed on light duty 
since 1985 because of several disabilities, including his 
service-connected conditions.  The work records show that the 
veteran used sick leave on a number of occasions.

Also on file are VA and private treatment reports for the 
veteran for the period from 1977 to March 1999 documenting 
occasional treatment for the veteran's service-connected 
disabilities.  In a February 1985 note the veteran's private 
physician indicated that the veteran's health would be 
expected to suffer from excessive lifting and walking, and 
that the veteran had a number of medical problems that 
limited his ability to carry out work-related activities.  
The records show that in 1996 the veteran was treated for 
symptoms that included decreased breath sounds, although no 
diagnosis of lung disability was rendered.  A December 1997 
chest X-ray study demonstrated that both lungs were clear of 
any acute process.  In a November 1998 treatment note the 
veteran denied experiencing any lung problems; clinical 
evaluation of the veteran's pulmonary system was described as 
normal.

The treatment records show that on March 6, 1999, the veteran 
was admitted to a hospital with a one-day history of chills 
and a fever as well as a non-productive cough.  He reported 
that for the previous week he had experienced myalgia, 
coughing, and a decreased appetite.  He also reported that he 
was experiencing shortness of breath.  The veteran indicated 
that he had smoked cigarettes for about 50 years.  
Examination of his lungs demonstrated abnormal findings, and 
chest X-ray studies showed the presence of right upper lobe 
infiltration.  The veteran was otherwise noted to be 
generally well nourished and well developed.  He was 
diagnosed with pneumonia and was considered dehydrated.  The 
hospital report indicates that despite treatment measures, 
including the use of antibiotics and oxygen, the veteran died 
the day following his admission.

An autopsy was performed.  The final autopsy report indicates 
that the chief anatomic diagnoses were as follows:  diffuse 
bilateral acute hemorrhagic necrotizing pneumonia due to 
alpha hemolytic streptococcal bacteria with sepsis; 
hypoplastic bone marrow; and moderately advanced bullous 
pulmonary emphysema.  The physician performing the autopsy 
concluded that the primary site of origin of the alpha 
hemolytic streptococcal bacteria was uncertain but was 
probably related to an upper respiratory infection followed 
by streptococcal hemorrhagic necrotizing pneumonia due to 
neutropenia of uncertain etiology.  He noted that the 
condition complicated a prominent bullous emphysema which 
itself was probably related to chronic cigarette smoking and 
also featured bilateral foci of subpleural scarring with 
microscopic focus of squamous cell carcinoma in the right 
upper lobe, also probably related to chronic cigarette 
smoking.  He noted that other findings included mild dilation 
and hypertrophy of the right heart, probably related to 
pulmonary emphysema; mild left ventricular myocardial 
hypertrophy, probably related to hypertension; bilateral 
sanguineous pleural effusion probably related to the 
necrotizing hemorrhagic pneumonia; acute passive congestion 
of liver and spleen with bacterial sepsis; nephrosclerosis; 
spondylosis deformans with osteophytes; degenerative joint 
disease; bilateral testicular atrophy; and colon 
diverticulosis.  

The autopsy report concluded that the cause of the veteran's 
death was diffuse bilateral acute hemorrhagic necrotizing 
pneumonia due to alpha hemolytic streptococcal bacteria with 
sepsis.  The examiner opined that the etiology of the disease 
causing the veteran's death was uncertain and complicated by 
pulmonary bullous emphysema and bone marrow hypoplasia.

Of record is a January 2000 opinion by a VA physician, B.P., 
M.D.  Dr. P. indicated that he had reviewed the veteran's 
claims files and medical record but could find no 
relationship between the cause of the veteran's death and his 
service-connected disabilities.

In several statements the appellant contends that the 
veteran's fatal pneumonia was caused by the weakening of his 
immune system, in turn caused either by his service-connected 
disabilities, or by medications used for the treatment 
thereof.  

Also of record is a March 2002 statement by VA physician 
S.D., M.D.  Dr. D. reviewed the veteran's medical history and 
recounted the details of the veteran's final hospitalization.  
She discussed the autopsy report, and pointed out that the 
veteran appeared to have died from bilateral pneumonia with 
sepsis, and that he had an underlying lung disease as well 
that was most likely secondary to his significant history of 
smoking tobacco.

Dr. D. stated that after considering the veteran's service-
connected disabilities and the medications he was taking in 
connection therewith around the time of his death, she 
believed that the bilateral pneumonia and subsequent sepsis 
could not be attributed to the service-connected disabilities 
or any treatment associated with those disabilities.  She 
concluded that the veteran's service-connected disabilities 
did not contribute substantially or materially to his death 
and did not combine to cause his death.  She also opined that 
the fatal pneumonia and subsequent sepsis was most likely 
related to the veteran's history of pulmonary disease, which 
in turn was probably related to his significant history of 
smoking.  She also noted that the veteran's history of 
alcohol abuse may have contributed to his overall clinical 
status and susceptibility for pneumonia.  The examiner 
explained that the most highly probable and likely clinical 
scenario was that the veteran, due to the underlying 
pulmonary obstructive disease (secondary to his history of 
smoking), acquired a bacterial pneumonia that caused a 
respiratory death.  The physician emphasized that the acute 
pneumonia and respiratory failure causing the veteran's death 
was not related to the veteran's service-connected processes.

In a December 2002 addendum to her March 2002 report, the 
examiner addressed the Board's August 2002 request that she 
provide an opinion as to the likelihood that the veteran's 
service-connected disabilities hastened, or otherwise aided 
or lent assistance in the production of death, or that the 
veteran was materially less capable of resisting the effects 
of the terminal disease process by service-connected 
disability or treatment therefor.  She concluded that it was 
not very likely that the veteran's service-connected 
disorders hastened or contributed to his death.  

As noted in the Introduction, the Board remanded the case in 
January 2006 in order to obtain a revised medical opinion 
(from Dr. D.) in accordance with the Court's July 2005 Order.  
Dr. D.'s amended medical opinion noted that the Veteran's 
claims file was reviewed at the time of this and previous 
opinions.  Dr. D. reiterated that it was her opinion that 
pneumonia (with sepsis) was the direct cause of the Veteran's 
death, and that the pneumonia was most likely related to 
underlying lung damage from his long history of smoking.  Dr. 
D. listed the evidence that supported her conclusion that 
death was caused by pneumonia.  She also noted that the final 
autopsy report showed a microscopic focus of squamous cell 
carcinoma that she opined was also most likely due to the 
Veteran's history of smoking.  

Dr. D. noted that her review of the Veteran's records 
revealed evidence of respiratory complaints in service, but 
that these were acute episodes, with no evidence of chronic 
change or disability resulting therefrom that would, in and 
of themselves, have contributed to the Veteran's terminal 
process.  Dr. D. also found that there was no evidence in the 
record that the Veteran's VA-prescribed medications rendered 
him less capable of resisting effects of his terminal 
disease.  She therefore opined that it is not very likely 
that the Veteran's VA-prescribed medications had any material 
or substantial affect on his illness and death.  

Dr. D.'s review of the Veteran's service-connected 
disabilities revealed no evidence that they contributed 
materially or substantially to the terminal illness and death 
of the Veteran.  There was no evidence that the Veteran was 
bedridden from his service-connected illness or that the 
right lower extremity was the cause of the initial infection.  
Dr. D. also noted that there was no evidence in the claims 
file of any substantial aspiration risks for pneumonia, and 
he did not have clinical evidence of congestive heart failure 
from his hypertension.  She concluded that, after review of 
the Veteran's claims file, the possibility that the Veteran's 
service-connected disabilities contributed materially or 
substantially to the terminal process and death was not as 
likely as the underlying lung disease, which she had noted 
previously as being due to his history of smoking.  

Dr. D. summarized that it was her opinion from reviewing the 
record that the Veteran's history of smoking and underlying 
lung disease most likely contributed substantially and 
materially to the Veteran's pneumonia and death.  She also 
found that the evidence of record does not substantiate that 
the Veteran was rendered materially less capable of resisting 
the effects of his terminal disease processes by his service-
connected disabilities or treatment thereof, including his 
VA-prescribed medications.  

III.  Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.312(a).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to an unrelated 
disability.  38 C.F.R. § 3.312(c)(2).  

As noted in the background discussion above, the veteran's 
death certificate shows that he died from pneumonia due to, 
or as a consequence of, toxic shock syndrome; the death 
certificate does not refer to any of the disorders for which 
service connection was in effect at the time of the veteran's 
death.

The Veteran's STRs are negative for any evidence of pneumonia 
or toxic shock syndrome, and there is no post-service medical 
evidence of lung problems until 1996 (when the Veteran 
presented with decreased breath sounds that did not even 
result in any diagnosis of lung disability), and no evidence 
of toxic shock syndrome until the time of the Veteran's 
demise in March 1999.  Moreover, there is no medical opinion 
or other medical evidence on file suggesting any relationship 
between the Veteran's fatal pneumonia or toxic shock syndrome 
and his period of service.

In addition, there is no medical evidence suggesting that any 
of the Veteran's service-connected disabilities caused or 
chronically worsened his fatal pneumonia and/or toxic shock 
syndrome.  The Board notes in this regard that the only 
medical opinions of record addressing the etiology of the 
Veteran's fatal pneumonia and toxic shock syndrome (in terms 
of any relationship to service or to service-connected 
disability), each of which was discussed above, concluded 
that there was no relationship between the Veteran's service 
or service-connected disorders and the conditions implicated 
in his death.  Dr. D. in particular concluded that the 
Veteran's fatal pneumonia and sepsis most likely resulted 
from an underlying pulmonary obstructive disease, which in 
turn was secondary to his long-term use of tobacco.

With respect to whether the Veteran's service-connected 
conditions hastened his death or otherwise aided or lent 
assistance in the production of death, or whether the Veteran 
was materially less capable of resisting the effects of the 
terminal disease process by service-connected disability or 
treatment thereof, Dr. D. specifically addressed those 
concerns, but concluded that the pneumonia and respiratory 
failure causing the Veteran's death were not related to any 
of the service-connected processes, and that it is not very 
likely that the Veteran's service-connected disorders 
hastened or contributed to his death.  

(The Board notes in passing that the appellant has not argued 
that the Veteran's pneumonia or any underlying lung disorder 
was attributable to his use of tobacco during or as a result 
of his military service.  The Board notes, however, that any 
such argument would fail because, for claims filed after June 
9, 1998, the law prohibits service connection for disability 
based on a veteran's addiction to nicotine.  See 38 U.S.C.A. 
§ 1103 (West 2002); 38 C.F.R. § 3.300 (2009); see also Kane 
v. Principi, 17 Vet. App. 97, 193 (2003)).  

The only evidence of record supportive of the appellant's 
claim that the Veteran's death is related to his military 
service in any way consists of the lay statements of the 
appellant herself.  As noted, the appellant has stated her 
belief that the Veteran's death was caused either by the 
combined effects of his many service-connected disabilities, 
or by the side effects of the medications prescribed by VA 
for treatment of his disabilities.  Competent lay evidence is 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2009).  
Medical opinion, by its very nature, requires specialized 
education, training, and experience.  Thus, while the 
appellant is competent as a layperson to describe the 
observable symptoms she saw in her husband, there is no 
evidence of record that she is competent to provide medical 
opinion as to cause of the Veteran's death.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim.  The Veteran's death is not 
traceable to disease or injury incurred in or aggravated 
during active military service.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


